CAMPBELL, J.
(dissenting). I think the judgment against appellant Western Grocer Company should be reversed. I do not believe the evidence shows any facts which are sufficient to justify holding the Western Grocer Company liable for any negligence of Fritts in operating his own automobile.
The facts in Cockran v. Rice, 26 S. D. 393, 128 N. W. 583, Ann. Cas. 1913B, 570, are SO' vastly different from those in the instant case that it would seem entirely plain that there is no conflict whatever between the decision in Cockran v. Rice and the result which I think should be reached in this case. If it should be imagined, however, that the doctrine of Cockran v. Rice necesitates holding appellant Western Grocer Company liable under the *385facts upon this record, then, to that extent at least, I certainly think Cockran v. Rice should be overruled.
I may say in passing that the extremley broad implications which may be drawn from Cocieran v. Rice have not previously seemed to meet with the enthusiastic approval which is accorded to them ¡by the majority opinion in this case. See criticism of Cockran v. Rice suggested in note 20 A. L. R. 684 at page 761, and- Mechem on Agency (2d Ed.) § 1454.
BURCH, J., concurs in the dissent of Judge CAMFBEEL.